Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of restriction requirement in the reply filed on 10/24/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2022, 09/23/2020, 05/05/2020, 03/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cooper (US 20100228284).
Regarding claim 1, Cooper discloses a medical instrument (Surgical instrument 400; wrist-like mechanism; Positionable multi-disk (PPMD) wrist; FIGS. 9-13, 36 annotated below; para [0018]) comprising: 

an elongate body (elongate shaft 402) having a distal end and a proximal end; 

a bendable section (wrist-like mechanism 404, 90) positioned proximal to the distal end having at least two degrees of movement (wrist mechanism provides pitch and yaw rotation), the bendable section comprising a series of articulable segments positioned along the bendable section (disks 92-96; FIGS. 9-13), the series of articulable segments including at least one pair of adjacent articulable segments comprising a first articulable segment (disk 94) and a second articulable segment (disk 95; FIGS. 9-13), the first and second articulable segments connected by a first hinge and a second hinge (Protrusions 100 and slots 102 form a hinges; FIGS. 9-13), the first hinge formed by a first recess (slots 102 formed on disk 94; FIG. 13) or first protrusion formed on the first articulable segment (disk 94; FIG. 13) and a corresponding first recess or first protrusion (Protrusions 100) formed on the second articulable (disk shown in FIG. 12) segment (The curved protrusions 100 are received by the curved slots 102 which support the protrusions 100 for rotational or rolling movement relative to the slots 102 to generate articulation. Para [0120]), the second hinge formed by a second recess (slots 102 formed on disc 94 on the other side; see FIG. 13) or protrusion formed on the first articulable segment and a corresponding second recess or protrusion (The other protrusion 100 in FIG. 12) formed on the second articulable segment, at least the first hinge including a pathway (aperture 98; FIG. 13) that extends through the first recess or protrusion formed on the first articulable segment and the corresponding first recess or protrusion formed on the second articulable segment (Apertures 98 for passing through actuation cables 106); and 
at least one cable (actuation cables 106; FIG. 9) extending through the pathway.  


    PNG
    media_image1.png
    581
    741
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    840
    837
    media_image2.png
    Greyscale

Regarding claim 2, Cooper discloses wherein a gap (FIG. 9) is formed between the first and second articulable segments. 
 
Regarding claim 3, Cooper discloses a third articulable segment (disk 96) connected to the second articulable segment, wherein the second and third articulable segment are connected by third and fourth hinges that are positioned 90 degrees offset from the first and second hinges (The hinges that connect disk 96 and 95 are 90 degree off-set with the hinges that connect disk 95 and 94. FIG. 9).  

Regarding claim 4, Cooper discloses wherein the third and fourth hinges are each formed by a recess or protrusion formed on the second articulable segment that engages a corresponding recess or protrusion formed on the third articulable segment (Third hinge is shown in FIG. 9; Opposite the third hinge is the fourth hinge. ).  

Regarding claim 5, Cooper discloses wherein the first and second hinges are formed by first and second recesses positioned along a first side of the first articulable segment that engage first and second protrusions on a side of the second articulable segment that opposes the first side of the first articulable segment ( Note slot 102 and corresponding protrusion 100 in the front side (close to a viewer) of FIGS. 12, 13 and slot 102 and corresponding protrusion 100 in the rear side (away from a viewer) of FIGS. 12, 13).  

Regarding claim 6, Cooper discloses wherein pulling and/or pushing of the cable articulates the bendable section in at least two degrees of movement (actuation cables 106 provid push or pull; para [0102], [0108]).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 20100228284) in view of Boulais (US 20050131279).
Regarding claim 7,  Cooper does not expressly disclose an outer sleeve wrapped at around least a portion of the series of articulable segments to provide support for the bendable section. 
Boulais is directed to a video endoscope system (abstract) and teaches an outer sleeve (Cover sheath 1470; Fig. 25) wrapped at around least a portion of the series of articulable segments (Cover sheath 1470 is wrapped around a shaft. series of segments 1300a, 1300b, 1300c; para [0206], [0213]) to provide support for the bendable section (Sheath prevents the shaft from crushing/damaging. FIG. 25; para [0213]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cooper to have an outer sleeve in accordance with the teaching of Boulais so that articulable segments could be prevented from being damaged while using. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 20100228284) in view of Brunnen (US 20050272978).
Regarding claim 8, Cooper does not expressly disclose wherein the pathway is a groove formed on an outer surface of the first and second articulable segments.
Brunnen is directed to endoscope with a bendable portion (abstract) and teaches pathway ( grooves 23 and 24; FIG. 6D; para [0093]) wherein the pathway is a groove (grooves 23 and 24) formed on an outer surface (grooves have control wire guided therein; The grooves are formed on outer surface; FIGS. 6D, 11D; para [0100]-[0103]) of the first and second articulable segments. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cooper to have grooves formed on an outer surface of the articulatable segments in accordance with the teaching of Brunnen so that portions of the control wires could be inserted and adjusted in the pathways externally. Further, a person of ordinary skill in the art would have been motivated to form grooves in the outer surface for convenience of manufacturing. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO – 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
11/07/2022